Citation Nr: 0215165	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  00-17 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for ulcer disease.

2.  Entitlement to service connection for malaria.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel




INTRODUCTION

The veteran had active service in the recognized guerrilla 
service from January 1945 to February 1946 and in the 
Commonwealth Army of the Philippines in February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision from the 
Department of Veterans Affairs (VA) regional office (RO) in 
Manila, The Philippines.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the issue on appeal has been obtained.

2.  Ulcer disease was not shown in service; evidence 
submitted in support of the claim does not establish a 
current disability of ulcer disease.

3.  Malaria was not shown in service; evidence submitted in 
support of the claim does not establish a current disability 
of malaria.


CONCLUSIONS OF LAW

1. Ulcer disease was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303, 3.307, 3.309 (2001).

2.  Malaria was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (hereafter VCAA), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002), was recently enacted.  The VCAA contains 
extensive provisions modifying the adjudication of all 
pending claims.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991); VAOPGCPREC 11-00.  Among other things, the new law 
imposes on VA expanded duties to assist and notify a claimant 
seeking VA benefits.  VA issued regulations to implement the 
VCAA in August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations state that the provisions 
merely implement the VCAA and do not provide any additional 
rights.  66 Fed. Reg. at 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed on 
the claim currently before the Board.  Although the RO 
initially determined that the veteran's claim was not well 
grounded, the RO advised the veteran of the change in the law 
by letter dated in December 2000 and readjudicated his claim 
on the merits by the February 2002 supplemental statement of 
the case (SSOC).  In this SSOC, the RO provided the veteran 
with the applicable law and regulations.  The RO gave notice 
as to the evidence generally needed to substantiate the 
veteran's claim by letters dated in December 1999 and 
December 2000.  With respect to the duty to assist, the Board 
finds that the evidence of record, which includes VA and 
private treatment records is sufficient to dispose of the 
issue on appeal.  The Board considered the necessity for a VA 
medical examination, but finds that one is not necessary to 
dispose of this appeal because there is not evidence that 
establishes that the veteran suffered from ulcer disease or 
malaria in service or had symptoms of either illness during 
an applicable presumptive period.

The Board also notes that veteran has had the opportunity to 
submit evidence and argument in support of his appeal.  The 
RO informed the veteran by letter in December 2000 that it 
would make a reasonable effort to obtain all evidence 
identified by the veteran.  Accordingly, the Board concludes 
that the requirement that VA notify the claimant of each of 
their respective duties to obtain records is satisfied.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Since the 
RO has also provided all required notice and assistance to 
the veteran, the Board finds that there is no prejudice in 
proceeding with the claim at this time.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110.  In order to make a 
showing of chronic disease in service, one must present a 
combination of manifestations sufficient to identify the 
disease entity with sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2001).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and malaria or peptic ulcer disease 
becomes manifest to a degree of 10 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

Service medical records show that in February 1946 the 
veteran underwent a physical examination prior to his release 
from active duty.  The examination report indicates that the 
veteran was not disabled or suffering with any wound, injury, 
or disease.  He was found to meet the physical and mental 
standards for discharge.

An Affidavit of Philippine Army Personnel, executed in 
February 1946, discloses a negative history for wounds and 
illness from December 8, 1941.

The veteran indicated by VA Form 21-4138 (Statement in 
Support of Claim), dated in May 1999, that he was 
hospitalized at a U.S. Army Hospital in Manila for one month 
for ulcers and malaria in 1944.  

The veteran stated via VA Form 21-4138, dated in December 
2000, that he was not currently under treatment for malaria.

Post service medical records reflect that the veteran was 
admitted to Veterans Memorial Hospital in July 1985.  The 
diagnosis was upper gastro-intestinal bleeding probably 
secondary to bleeding peptic ulcer, resolved.

The veteran was treated as an outpatient with the Department 
of Health and Human Services clinic in Auburn, California.  
The records, dated between July 1996 and March 2000, are 
negative for diagnosis or treatment of malaria and peptic 
ulcer disease.

Records from the VA Medical Center (VAMC) in Reno, Nevada, 
and the VA Sierra Foothills Clinic show treatment between 
July and September 1999.  The records are negative for 
diagnosis or treatment of malaria and peptic ulcer disease.

The Board must point out that the existence of disability is 
a statutory requirement quite independent of any previous law 
or case law based upon the concept of a well-grounded claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  (Emphasis in original.) See U.S.C. § 1110 
(formerly § 310).  In the absence of proof of present 
disability there can be no valid claim.")  In other words, 
the recent legislative change that eliminated the concept of 
a well-grounded claim did not in any way alter the basic 
statutory requirement that there must be a present disability 
before service connection may be granted.  First, there must 
be competent medical evidence of a current disability (a 
medical diagnosis).  Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Second, there must be evidence of an occurrence or 
aggravation of a disease or injury incurred in service (lay 
or medical evidence). Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991); Layno v. Brown, 6 Vet. App. 465 (1994).  If the 
evidence shows both a current disability and an in-service 
occurrence or aggravation of a disease or injury, then there 
must be a nexus between the in-service injury or disease and 
the current disability (medical evidence or the legal 
presumption that certain disabilities manifest within certain 
periods are related to service).  Grottveit v. Brown, 5 Vet. 
App. 91, 93; Lathan v. Brown, 7 Vet. App. 359 (1995).

A review of the record fails to demonstrate that the veteran 
showed signs or symptoms of either malaria or peptic ulcer 
disease during his active military service or within one year 
of his discharge from service.  The first diagnosis of peptic 
ulcer disease is not made until July 1985, almost 40 years 
after the veteran separated from service.  In this regard, 
the Board also notes that the record indicates that the 
illness had resolved with treatment in 1985.  This is wholly 
supported by subsequent records, which are negative for 
diagnosis or treatment of peptic ulcer disease.  

The record is completely negative for a diagnosis of malaria.  
Although the veteran has claimed that he has the disease and 
is just not currently being treated, his claim alone is 
insufficient as evidence of the disease.   A lay person is 
not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Absent any evidence 
to show that the veteran currently has peptic ulcer disease 
and malaria and that he had these disorders in service or 
within one year after discharge from service, the Board is 
unable to find service connection for either disorder.  






ORDER

Service connection for peptic ulcer disease is denied.

Service connection for malaria is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

